DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 10/18/2021.
Claims 1, 10, 14-17, 19 and 20 have been amended.
Claim 9 have been canceled.
Claims 1-8 and 10-20 are submitted for examination.
Claims 1-8 and 10-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s amendment, filed on October 18, 2021, has claims 1, 10, 14-17, 19 and 20 amended, claim 9 canceled, and all other claims previously presented. Among the amended claims, claims 1 and 14 are independent ones, and thus, the amendment necessitates a new ground of rejection.
Applicant’s remark, filed on October 18, 2021 at page 6, asserts, “Applicant submits that the amendments in this response overcome the objections in the Office Action.” 
Applicant’s remark, filed on October 18, 2021 at page 6, indicates, “Claim 9 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as allegedly failing to comply with the written description requirement. Claim 9 has been amended and incorporated into the parent claim. The Applicant respectfully submits the rejections in this section are overcame by the amendments.”
Applicant’s argument presented above has been considered and is found persuasive as claim 9 is canceled in the amendment.  Therefore, the previous rejection to claim 9 is withdrawn.
Applicant’s remark, filed on October 18, 2021 at pages 6-8, indicates, “The combination does not at least describe "wherein the authenticator is to perform a key derivation operation based on a master secret key and a claim provider public key to generate a secret key." While Chen, cited by the Office, appears to describe driving a DAA secret key (alleged secret key) from a DAAseed value (alleged master secret key), the derivation of the DAA secret key does not appears involve the claim provider public key and thus fails to describe this claim limitation, (Chen, [0032]: "TPM 406 receives the commitment challenge and... returns a signature on the commitment challenge of the DAA issuer 402 that is based on a DAA secret key derived from the DAAseed value stored in TPM 406... In particular, at 4014, TPM 406 computes a private elliptic curve DAA (ECDAA) key skT by applying a pseudorandom function to (DAAseedJJKiJhcnt) (i.e., the concatenation of DAAseed, Ki and cnt (e.g., a value signifying a number of keys to be 
 For at least the above detailed rationale, the combination of Bjones, Gentry, and Chen does not describe claim 1.”
Applicant’s argument presented above has been considered and is found persuasive due to Applicant’s amendment necessitates a new ground of rejection.
Accordingly, a new ground of rejection based on newly identified prior-art by Matsuda et al. (US 2014/0086413) and Novak et al. (US 2013/0205360) has been applied to the amendment.  
Specifically, Matsuda discloses an information processing device (i.e. authenticator) including a secret key generator that generates a secret key from a random number received from an external device (i.e. identity provider) that provides a service, and a given value, a public key generator that generates a public key on the basis of the secret key by using a function identically set in a plurality of the services, a transmitter that transmits the public key to the external device, and an authentication processor that conducts authentication with the external device using the secret key.  (See Parag. [0005]). Matsuda further teaches a server that generates a random number rnd. and transmits the random number rnd to the client device (authenticator), in order computes a secret key sk by taking a hash value of a master secret key msk and the random number rnd transmitted to the provider (Parag. [0117-0121]).
In addition, Novak discloses a request to provide user credentials associated with a user of a computing device to an identity provider is received (e.g., by a credential service) from the computing device. Secure session parameters for a first secure session between the computing device and the identity provider are also received. A secure session refers to a secure connection between two entities, such as between identity provider 304 and computing device 302, between identity provider 304 and credential service 306, and so forth. Novak further discloses a secure session that has one or more associated secure session parameters. These secure session parameters can include one or more keys (e.g., one or more SSL keys) (See Parag. [0003], [0014], [0035] and [0036]). 
Thus, Examiner submits that Matsuda teaches the amended feature limitation, “… wherein the authenticator is to perform a key derivation operation based on a master secret key and a claim provider public key to generate a secret key;…”; and Novak teaches the amended feature limitation, “… the first verifiable claim received by the authenticator through secure communications established with the claim provider using the secret key…”.
The combination of Bjones, Matsuda, Gentry and Novak discloses amended claim 1. Please refer to the prior-art rejection in details below.
Applicant’s remarks regarding amended independent claim 14 has been considered and is addressed based on the same rationale presented for the amended claim 1.
Applicant further recites similar remarks as listed above for dependent claims, 2-8 and 10-20. Please refer to the aforementioned response, which addresses how the new combination of prior-art references by Bjones, Matsuda, Gentry and Novak would render the claimed limitations obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre- AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, Amended claim 1 recites the claim also recites: the first verifiable claim received by the authenticator through secure communications established with the the first verifiable claim received by the authenticator through secure communications established with the claim provider using the secret key”. 
Claim 14 is a method claim that recites limitations that are similar to those of claim 1.  Therefore, claim 14 is rejected for the same deficiency of the amended limitation, “receiving, at the authenticator, a first verifiable claim from the first claim provider through secure communications established between the authenticator and the first claim provider using the secret key”, under 35 U.S.C. 112(a).
Claims 2-13 and 15-20 are dependent to independent claims 1 and 14, respectively.  Therefore, claims 2-13 and 15-20 are also rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bjones et al. (US 2014/0090088) hereinafter Bjones in view of Matsuda et al. 2014/0086413) hereinafter Matsuda, in further view of Ramzan (WO 2006/024042); hereinafter as Gentry and Novak et al. (2013/0205360) hereinafter Novak.
As per claim 1, Bjones discloses a system comprising: 
a client device (Bjones, Parag. [0024]; “FIG. 1, the system 105 may include a claims provider 111, a user agent service 110, a user device 112, a relying party 113, and other entities (not shown).”);
[an authenticator of the client device] to securely store authentication data including one or more verifiable claims received from one or more claim providers (Bjones, Parag. [0049]; “In another embodiment, for any claims that are not already stored on the user device 112 or that are stored but are not usable to respond to the relying party 113, the downloaded user agent may then interact with the claims provider 110 to obtain signed claims that may be presented to a token provider to obtain a token to provide to the relying party 113 to obtain the service. Obtaining the signed data may involve communicating with a protocol gateway and providing data that may be used to authenticate the user” … Parag. [0050]; “The protocol gateway may communicate with an access control service that is federated and can provide authentication across multiple companies. The access control service may communicate with one or more identity providers to obtain claims requested by the user device 112. After receiving claims, the access control service may return the claims to the protocol gateway or some other entity which may sign and return the claims to the user device 112.” … Parag. [0051]; “The claims provider 110 may provide the claims to the downloaded user agent via the document. The document may also include a reference to the user agent service 110. In browsers, including this link allows the downloaded user agent to store and maintain state obtained from the relying party and the claims provider without invoking security problems.”), each verifiable claim having attributes associated therewith (Bjones, Parag. [0032]; “a claim may convey an identifier (e.g., student number, logon name, other identifier, or the like). A claim may assert that the user knows a given key (e.g., a response to a challenge, a password, or the like). Claims may convey personally identifying information such as name, address, data of birth, citizenship, and the like. A claim may assert that a user is part of a certain group. For example, a claim may indicate that a user is over 18 years old. As another example, a claim may indicate that a user is part of a group with specific permissions.”), [wherein the authenticator is to perform a key derivation operation based on a master secret key and a claim provider public key to generate a secret key]; and
[claim/attribute processing logic of the authenticator] to generate a first verifiable claim binding for a first verifiable claim issued by the claim provider (Bjones, Parag. [0029]; “A claims provider may “partially sign issued claims to provide evidence that the claims provider issued the claims” … Parag. [0030]; “The term "partially" sign is used to indicate that a claims provider may provide data that allows the user device 112 to complete the signature of the claims.” … Parag. [0048], “Claims may be stored in the form of tokens where a token may include one or more claims and an electronic signature of a claims provider.” … Parag. [0052]; “After obtaining signed claims, the downloaded user agent may provide any claims required by the relying party 113 to the relying party 113 together with proof of signature. In one implementation, the downloaded user agent may first communicate with a token issuer to create a token that may be provided to the relying party 113. This token may be created such that the token issuer is not aware of the relying party 113 to which the token will be presented. This token may also be partially signed by the token issuer with a completed signature generated by the user device 112.”), [the first verifiable claim received by the authenticator through secure communications established with the claim provider using the secret key];
wherein [the authenticator] is to transmit a first signature assertion to a first relying party to authenticate with the first relying party (Bjones, Parag. [0052]; “After obtaining signed claims, the downloaded user agent may provide any claims required by the relying party 113 to the relying party 113 together with proof of signature… Parag. [0053]; “Upon receipt of the signed claims, the relying party 113 may verify that the claims are validly signed and that the claims are sufficient for the requested service.”), the first signature assertion including an attribute extension containing data associated with the first verifiable claim binding (Bjones, Parag. [0032]; “a claim may convey an identifier (e.g., student number, logon name, other identifier, or the like). A claim may assert that the user knows a given key (e.g., a response to a challenge, a password, or the like). Claims may convey personally identifying information such as name, address, data of birth, citizenship, and the like. A claim may assert that a user is part of a certain group. For example, a claim may indicate that a user is over 18 years old. As another example, a claim may indicate that a user is part of a group with specific permissions… Parag. [0030]; “The term “partially” sign is used to indicate that a claims provider may provide data that allows the user device 112 to complete the signature of the claims. The user device 112 completes the signature by using a function or data passed to the user device 112 by the claims provider”. Parag. [0032], “In one embodiment, a claim is an assertion of the truth of something. For example, a claim may convey an identifier (e.g., student number, logon name, other identifier, or the like). A claim may assert that the user knows a given key (e.g., a response to a challenge, a password, or the like). Claims may convey personally identifying information such as name, address, data of birth, citizenship, and the like. A claim may assert that a user is part of a certain group. For example, a claim may indicate that a user is over 18 years old. As another example, a claim may indicate that a user is part of a group with specific permissions”. Parag. [0048], “Claims may be stored in the form of tokens where a token may include one or more claims and an electronic signature of a claims provider”. Parag. [0052]; “After obtaining signed claims, the downloaded user agent may provide any claims required by the relying party 113 to the relying party 113 together with proof of signature. In one implementation, the downloaded user agent may first communicate with a token issuer to create a token that may be provided to the relying party 113. This token may be created such that the token issuer is not aware of the relying party 113 to which the token will be presented. This token may also be partially signed by the token issuer with a completed signature generated by the user device 112”. Parag. [0053]; “Upon receipt of the signed claims, the relying party 113 may verify that the claims are validly signed and that the claims are sufficient for the requested service.”).”).
Bjones does not expressly teaches:
 an authenticator of the client device;

claim/attribute processing logic of the authenticator; and
the first verifiable claim received by the authenticator through secure communications established with the claim provider using the secret key.
However, Matsuda teaches:
an authenticator of the client device (Matsuda, Parag. [0121]; “As illustrated in FIG. 10, the client device 100 includes a communication unit 102, a master key random number generator 104, a master key generator 105, an MQ authenticator 106, a secret key generator 108, a public key generator 110, master key storage 112, and secret key storage 114.”); and
wherein the authenticator is to perform a key derivation operation based on a master secret key and a claim provider public key to generate a secret key (Matsuda, Parag. [0114]; “a secret key skis generated from the hash value of a master secret key msk and a random number rnd. Since the random number rind is generated on the server 200 side and is a uniformly distributed random number, generating a highly safe secret key skis possible, even if the safety of the master secret key msk is comparatively low.” … Parag. [0117]; “, the server 200 generates a random number rind. In the next step S12, the server 200 transmits the random number rind to the client device 100”.  Parag. [0119]; “the client device 100 computes a secret key sk. At this point, the client device 100 computes a secret key sk by taking a hash value of a master secret key msk and the random number rind transmitted in step S24 (sk=H(msk, rnd)).” … Examiner submits that the client device has the authenticator (see Fig. 10) related to key generation).
Bjones and Matsuda are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for binding verifiable claims using different systems and methods of authentication.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsuda system into Bjones system, with a motivation to provide an information processing device including a secret key generator that generates a secret key from a random number received from an external device that provides a service, and a given value, a public key generator that generates a public key on the basis of the secret key by using a function identically set in a plurality of the services, a transmitter that transmits the public key to the external device, and an authentication processor that conducts authentication with the external device using the secret key (Matsuda, Parag. [0005]).
The combination of Bjones and Matsuda does not expressly teaches:
claim/attribute processing logic of the authenticator.
However, Gentry teaches:
claim/attribute processing logic of the authenticator to generate … (Gentry, Parag. [0061]; “The process may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, etc.), software (such as is run on a general purpose computer system or a
dedicated machine), or a combination of both” … Parag. [0062]; “the process begins by processing logic creating a provisional signature by performing an operation on a message (processing block 101). Next, processing logic completes the provisional signature to create final signature on the message (processing block 102). Both processing blocks 101 and 102 may be performed using one or 2 secret keys. After the final signature has been completed, processing logic verifies the final signature (processing block 103).”).
Bjones, Matsuda and Gentry are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for binding verifiable claims using different systems and methods of authentication.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gentry system into Bjones-Matsuda system, with a motivation to provide provisional signatures, including server assisted signatures, designated confirmer signatures and blind signatures schemes (Gentry, Parag. [0002]) in order to avoid a criminal entity to fake an identity and use it in harmful ways (Bjones, Parag. [0001]).
The combination of Bjones, Matsuda and Gentry does not expressly teaches:
the first verifiable claim received by the authenticator through secure communications established with the claim provider using the secret key.
However, Novak teaches:
the first verifiable claim received by the authenticator through secure communications established with the claim provider using the secret key (Novak, parag. [0020], “… Secure session parameters for this additional secure session are provided to computing device 102, allowing computing device 102 to proceed with communications with identity provider 104 as desired with the user of computing device 102 having been authenticated to identity provider 104 with the user credentials associated with identity provider 104”. Parag. [0035-0036]; “A secure session refers to a secure connection between two entities, such as between identity provider 304 and computing device 302, between identity provider 304 and credential service 306, and so forth. … The secure session can be implemented in any of a variety of different manners, typically using one or more security keys to encrypt and/or decrypt data communicated via the secure session. In one or more embodiments, the secure session is implemented using Secure Sockets Layer (SSL) or Transport Layer Security (TLS) as the transport, although other secure communication techniques can alternatively be used.” … “the secure session parameters include one or more SSL or TLS keys and one or more cookies. Secure session parameters for a secure session implemented using SSL keys typically include a single master key, four session keys (for encryption and signing in each direction) derived from the single master key, a state (sequence numbers) that is not security-sensitive (and need not be safeguarded), and a channel binding token (the TLS “Finished” message from the previous session being renegotiated).”)
Bjones, Matsuda, Gentry and Novak are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for binding verifiable claims using different systems and methods of authentication.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Novak system into Bjones-Matsuda-Gentry system, with a motivation to provide a secure session between a computing device and an identity provider (e.g., a Web service). Parameters, such as one or more keys, of the secure session are communicated to a credential service, allowing the credential service to securely communicate with the identity provider (Novak, Parag. [0014]) in order to avoid a criminal entity to fake an identity and use it in harmful ways (Bjones, Parag. [0001]).
 
As per claim 2, the combination of Bjones, Matsuda, Gentry and Novak teaches the system of claim 1. Bjones further teach wherein the authenticator further includes signature generation logic to generate a first signature over the first verifiable claim issued by the claim provider (Bjones, Parag. [0029]; “Before providing access to a service, the relying party 113 may require one or more verified claims regarding the user seeking access to the service. Verified claims may be issued by one or more claims providers that the relying party 113 trusts. A claims provider may authenticate a user before providing a claim. A claims provider may “partially sign issued claims to provide evidence that the claims provider issued the claims… Parag. [0030]; “The term “partially sign is used to indicate that a claims provider may provide data that allows the user device 112 to complete the signature of the claims. The user device 112 completes the signature by using a function or data passed to the user device 112 by the claims provider.”), … to include the first signature in the attribute extension (Bjones, Parag. [0032], “In one embodiment, a claim is an assertion of the truth of something. For example, a claim may convey an identifier (e.g., student number, logon name, other identifier, or the like). A claim may assert that the user knows a given key (e.g., a response to a challenge, a password, or the like). Claims may convey personally identifying information such as name, address, data of birth, citizenship, and the like. A claim may assert that a user is part of a certain group. For example, a claim may indicate that a user is over 18 years old. As another example, a claim may indicate that a user is part of a group with specific permissions”. Parag. [0048], “Claims may be stored in the form of tokens where a token may include one or more claims and an electronic signature of a claims provider”. Parag. [0052]; “After obtaining signed claims, the downloaded user agent may provide any claims required by the relying party 113 to the relying party 113 together with proof of signature. In one implementation, the downloaded user agent may first communicate with a token issuer to create a token that may be provided to the relying party 113. This token may be created such that the token issuer is not aware of the relying party 113 to which the token will be presented. This token may also be partially signed by the token issuer with a completed signature generated by the user device 112”).
In addition, Gentry teaches the claim/attribute processing logic to include the first signature (Gentry, Parag. [0061]; “The process may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, etc.), software (such as is run on a general purpose computer system or a dedicated machine), or a combination of both… Parag. [0062]; “the process begins by processing logic creating a provisional signature by performing an operation on a message (processing block 101). Next, processing logic completes the provisional signature to create final signature on the message (processing block 102). Both processing blocks 101 and 102 may be performed using one or 2 secret keys. After the final signature has been completed, processing logic verifies the final signature (processing block 103).”).

As per claim 3, the combination of Bjones, Matsuda, Gentry and Novak teaches the system of claim 1. Bjones teaches further comprising: verification logic of the first relying party to verify the first verifiable claim by, at least in part, verifying the first signature (Bjones, Parag. [0053]; “Upon receipt of the signed claims, the relying party 113 may verify that the claims are validly signed and that the claims are sufficient for the requested service. In one implementation, the relying party 113 may validate the claims itself…. Alternatively, the relying party may consult a validation service to verify that the claims are validly signed. For privacy, one or more of the claims in the token may be obscured from the relying party 113 and the validation service.”).

As per claim 4, the combination of Bjones, Matsuda, Gentry and Novak teaches the system of claim 1. Gentry teaches wherein the claim/attribute processing logic (Gentry, Parag. [0061]; “The process may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, etc.), software (such as is run on a general purpose computer system or a dedicated machine), or a combination of both… Parag. [0062]; “the process begins by processing logic creating a provisional signature by performing an operation on a message (processing block 101). Next, processing logic completes the provisional signature to create final signature on the message (processing block 102). Both processing blocks 101 and 102 may be performed using one or 2 secret keys. After the final signature has been completed, processing logic verifies the final signature (processing block 103).”) 
In addition, Bjones teaches:
is further configured to generate a second verifiable claim binding for a second verifiable claim issued by the claim provider (Bjones, Parag. [0029]; “Before providing access to a service, the relying party 113 may require one or more verified claims regarding the user seeking access to the service. Verified claims may be issued by one or more claims providers that the relying party 113 trusts. A claims provider may authenticate a user before providing a claim. A claims provider may “partially sign issued claims to provide evidence that the claims provider issued the claims” … Parag. [0048]; “If the claims are already stored on the user device 112 (e.g., in a cache) or on a separate device (e.g. a smart card) and the claims are such that they may be used to respond to the relying party 113, the stored claims may be presented to the relying party. For example, although the claims may be stored on the user device or attached storage device, they may be restricted such that they are not allowed to be provided to the relying party 113. For example, the claims may be restricted by time, number of disclosures to relying parties, to certain relying parties only, or the like. Claims may be stored in the form of tokens where a token may include one or more claims and an electronic signature of a claims provider.” Examiner submits the teaching, in Parag. 0029 of Bjones, of “one or more claims” and “one or more claims providers” implies the claimed of a second verifiable claim and a second relying party.); Appl. No.: 16/244,7052Atty. Docket No.: 9502P035 Amdt. Dated 10/18/2021 
Bjones, Parag. [0052]; “After obtaining signed claims, the downloaded user agent may provide any claims required by the relying party 113 to the relying party 113 together with proof of signature… Parag. [0053]; “Upon receipt of the signed claims, the relying party 113 may verify that the claims are validly signed and that the claims are sufficient for the requested service” … Parag. [0057]; “The user agent service 825, the claims provider 835, the relying party 830, and the user device 840 may operate similarly to the user agent service 110, the claims provider 110, the relying party 113, and the user device 112, respectively”), the second signature assertion including an attribute extension containing data associated with the second verifiable claim binding (Bjones, Parag. [0032]; “a claim is an assertion of the truth of something. For example, a claim may convey an identifier (e.g., student number, logon name, other identifier, or the like). A claim may assert that the user knows a given key (e.g., a response to a challenge, a password, or the like). Claims may convey personally identifying information such as name, address, data of birth, citizenship, and the like. A claim may assert that a user is part of a certain group. For example, a claim may indicate that a user is over 18 years old. As another example, a claim may indicate that a user is part of a group with specific permissions” ... Parag. [0029]; “Before providing access to a service, the relying party 113 may require one or more verified claims regarding the user seeking access to the service. Verified claims may be issued by one or more claims providers that the relying party 113 trusts. A claims provider may authenticate a user before providing a claim. A claims provider may “partially sign issued claims to provide evidence that the claims provider issued the claims.”).

As per claim 5, the combination of Bjones, Matsuda, Gentry and Novak teaches the system of claim 4. Bjones teaches wherein the first verifiable claim and the second verifiable claim comprise a claim that a user of the client device is associated with a particular online entity or other organization (Bjones, Parag. [0032]; “a claim is an assertion of the truth of something. For example, a claim may convey an identifier (e.g., student number, logon name, other identifier, or the like). A claim may assert that the user knows a given key (e.g., a response to a challenge, a password, or the like). Claims may convey personally identifying information such as name, address, data of birth, citizenship, and the like. A claim may assert that a user is part of a certain group. For example, a claim may indicate that a user is over 18 years old. As another example, a claim may indicate that a user is part of a group with specific permissions” … Parag. [0048]; “If the claims are already stored on the user device 112 (e.g., in a cache) or on a separate device (e.g. a Smart card) and the claims are such that they may be used to respond to the relying party 113, the stored claims may be presented to the relying party. For example, although the claims may be stored on the user device or attached storage device, they may be restricted such that they are not allowed to be provided to the relying party 113. For example, the claims may be restricted by time, number of disclosures to relying parties, to certain relying parties only, or the like. Claims may be stored in the form of tokens where a token may include one or more claims and an electronic signature of a claims provider.”).

As per claim 14, it is a method claim that recites limitations similar to those of claim 1, and therefore it is rejected for the same rationale applied to claim 1 above.

As per claim 15, the rejection of claim 14 is incorporated. In addition, it is a method claim that recites limitations to those of claim 2, and therefore it is rejected for the same rationale applied to claim 2.

As per claim 16, the rejection of claim 14 is incorporated. In addition, it is a method claim that recites limitations to those of claim 3, and therefore it is rejected for the same rationale applied to claim 3.

As per claim 17, the rejection of claim 14 is incorporated. In addition, it is a method claim that recites limitations to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4.
As per claim 18, the rejection of claim 17 is incorporated. In addition, it is a method claim that recites limitations to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5.

Claims 6-8, 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bjones et al. (US 2014/0090088) hereinafter Bjones in view of Matsuda et al. (2014/0086413) hereinafter Matsuda, in further view of Ramzan (WO 2006/024042); Gentry and Novak et al. (2013/0205360) hereinafter Novak as applied to claim 1 above, and further in view of Chen et al. (US 2016/0134421) hereinafter Chen.
As per claim 6, the combination of Bjones, Matsuda, Gentry and Novak teaches the system of claim 1. Gentry further teaches the claim/attribute processing logic (Gentry, Parag. [0061]; “The process may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, etc.), software (such as is run on a general purpose computer system or a dedicated machine), or a combination of both…”).
The combination of Bjones, Matsuda, Gentry and Novak does not expressly teach:
wherein the claim/attribute processing logic comprises Direct Anonymous Attestation (DAA) logic to communicate with the claim provider in accordance with a DAA protocol.
But, Chen teaches:
Direct Anonymous Attestation (DAA) logic to communicate with the claim provider in accordance with a DAA protocol (Chen, Parag. [0021]; “DAA issuer 202 issues a commitment challenge to DAA signer 204. In particular, DAA issuer 202 issues a challenge to DAA signer 204. DAA signer 204 receives the commitment challenge from DAA issuer 202 and, at 214, TPM 208 uses a DAA secret key derived from a DAA secret stored within TPM 208 to generate a response to the commitment challenge proving that DAA signer 204 has knowledge of the DAA secret and a private endorsement key and, therefore, is a valid TPM that is to be trusted by issuer 202.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen system into Bjones-Matsuda-Gentry-Novak system, with a motivation to provide techniques that enable verification of the validity of a DAA credential and generation of a randomizable DAA public key by a DAA primary signer for a DAA secondary signer (Chen, Parag. [0011]).

As per claim 7, the combination of Bjones, Matsuda, Gentry, Novak and Chen teaches the system of claim 6. Chen further teaches wherein the DAA protocol comprises Elliptic Curve DAA (ECDAA) (Chen, Parag. [0025]; “FIG.3A is a flowchart 300 that illustrates aspects of establishing the commitment parameters par, for a DAA scheme. The process illustrated in the flowchart 300 of FIG. 3A may be performed by the DAA issuer involved in the DAA scheme itself (e.g., DAA issuer 102 of FIG. 2). Additionally or alternatively, the process illustrated in the flowchart 300 of FIG. 3A may be performed by a trusted organization (e.g., a trusted standards organization). At 302, a first elliptic curve point P is selected at random, and, at 304, a second elliptic curve point P is selected at random.” Examiner submits the teaching, in Parag. 0025 of Chen, of additional/alternative process involving DAA with elliptic curve.).

8, the combination of Bjones, Matsuda, Gentry, Novak and Chen teaches the system of claim 7. Chen further teaches wherein the authenticator is to use different ECDAA private keys to maintain privacy when communicating with different claim providers (Chen, Parag. [0027]; “the process illustrated in the flowchart 340 of FIG.3C may be performed by a trusted organization (e.g., a trusted standards organization). At 342, a public/private endorsement key pair (TPKSK) is generated and stored by the TPM. At 344, the private DAA secret value DAA seed is generated (e.g., using a TPM internal random number generator). This DAAseed value subsequently may be used by the TPM to generate one or more DAA secret keys that the TPM may use as part of proving its authenticity to a DAA issuer and/or a DAA verifier.”).

As per claim 10, the combination of Bjones, Matsuda, Gentry and Novak teaches the system of claim 1. However, the combination of Bjones, Matsuda, Gentry and Novak does not expressly teach:
 wherein the authenticator is to perform a join operation including transmission of a join request to the claim provider.
But, Chen teaches:
wherein the authenticator is to perform a join operation including transmission of a join request to the claim provider (Chen, Parag. [0037]; “As part of completing the DAA join process illustrated in the flowchart 400, the host computer 404 then collaborates with TPM 406 to verify that the DAA credential received from DAA issuer 402 is valid and to generate a randomizable public key that the host computer 404 can use to make contributions to a DAA signature. As described in greater detail below, in one implementation, host computer 404 requests that TPM 406 execute a sign protocol to verify that the DAA credential received from DAA issuer 402 is valid and to generate a randomizable public key for the host computer 404.”).
Bjones, Matsuda, Gentry, Novak and Chen are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for binding verifiable claims using different systems and methods of authentication.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen system into Bjones-Matsuda-Gentry-Novak system, with a motivation to provide techniques that enable verification of the validity of a DAA credential and generation of a randomizable DAA public key by a DAA primary signer for a DAA secondary signer (Chen, Parag. [0011]).

As per claim 11, the combination of Bjones, Matsuda, Gentry, Novak and Chen teaches the system of claim 10. Chen further teaches wherein the join operation is performed in accordance with an enhanced Elliptic Curve Direct Anonymous Attestation (ECDAA) Join protocol (Chen, Parag. [0025]; “FIG.3A is a flowchart 300 that illustrates aspects of establishing the commitment parameters par, for a DAA scheme. The process illustrated in the flowchart 300 of FIG. 3A may be performed by the DAA issuer involved in the DAA scheme itself (e.g., DAA issuer 102 of FIG. 2). Additionally or alternatively, the process illustrated in the flowchart 300 of FIG. 3A may be performed by a trusted organization (e.g., a trusted standards organization). At 302, a first elliptic curve point P is selected at random, and, at 304, a second elliptic curve point P is selected at random”. Parag. [0042]; “The process illustrated in the flowchart 500 of FIGS.5A-5C is performed by a host computer 502 and TPM504 of a DAA signer (e.g., host computer 104 and TPM 106 of FIG. 1) and a DAA verifier 506 (e.g., DAA verifier 108 of FIG. 1) after the public parameters for the DAA scheme have been established, for example via performance of the processes illustrated in the flowcharts 300,320, 340, and 350 of FIGS. 3A, 3B, 3C, and 3D, respectively, and after the host computer 502 and its associated TPM 504 have completed a DAA join process of the DAA scheme, for example via performance of the process illustrated in the flowchart 400 of FIGS. 4A-4E.”).

As per claim 19, the rejection of claim 14 is incorporated. In addition, it is a method claim that recites limitations to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6.

As per claim 20, the rejection of claim 19 is incorporated. In addition, it is a method claim that recites limitations to those of claim 7, and therefore it is rejected for the same rationale applied to claim 7.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bjones et al. (US 2014/0090088) hereinafter Bjones in view of Matsuda et al. (2014/0086413) hereinafter Matsuda, in further view of Ramzan (WO 2006/024042); hereinafter as Gentry and Novak et al. (2013/0205360) hereinafter Novak as applied to claim 1 above, Weimer (WO 2017/219007, disclosed in the Applicant’s submitted IDS).
As per claim 12, the combination of Bjones and Gentry teaches the system of claim 1.
The combination of Bjones, Matsuda, Gentry, Novak does not expressly teach wherein the authenticator comprises blockchain authentication logic to authenticate a block of a blockchain the system further comprising: an attestation module of the authenticator or coupled to the authenticator, the attestation module to generate a signature using the block and a private key, the signature usable to attest to the authenticity of the block by a device having a public key corresponding to the private key.
But, Weimer teaches:
wherein the authenticator comprises blockchain authentication logic to authenticate a block of a blockchain, the system further comprising: an attestation module of the authenticator or coupled to the authenticator, the attestation module to generate a signature using the block and a private key (Weimer, Col. 3, lines 8 – 25; “Authentication system 100 may enable the systems to share user authentication information and responsibility for authenticating users. For each user, as described below, a system may initially authenticate a user. This system becomes the root system for this user (e. g., root system 107). This system may create a message in blockchain 105 corresponding to the user. This entry may indicate the user, and provide root system information for root system 107. Root system 107 may also be configured to create an entry in database 109 storing identification data for user. The remaining systems, referred to herein a member system (e. g., member system 103), may be configured to redirect authentication requests from a user system (e. g., user system 101) for the user to the root system 107. The member system may be configured to recover the identification data for the user from database 109, following authentication of the user by root system 107.”), the system further comprising: an attestation module of the authenticator or coupled to the authenticator, the attestation module to generate a signature using the block and a private key, the signature usable to attest to the authenticity of the block by a device having a public key corresponding to the private key” … Parag. [0030]; “Consistent with disclosed embodiments, authentication system 100 may require that blocks added to blockchain 105 satisfy at least one of a proof - of - work condition and a digital signature condition. For example, the header may include a nonce chosen to ensure the header satisfies the proof - of – work condition. As a non-limiting example, the proof-of-work condition may require the hash of the header fall within a predetermined range of values. As an additional example, the header may be digitally signed with a cryptographic key of an authorized system, and the digital signature may be included in the header. This digital signature may be verified using a key available to the members of authentication system 100... Parag. [0034]; Cryptographic keys may be used to encrypt elements of messages in blocks, consistent with disclosed embodiments. In some aspects, such cryptographic keys may be associated with members of authentication system 100 (e.g., member system 103 or root system 107). In various aspects, at least some of the cryptographic keys may be associated with authorized systems. Corresponding cryptographic keys may be available to decrypt the encrypted message elements, consistent with disclosed embodiments. For example, when an element of a message in a block is encrypted with a symmetric key, the same symmetric key may be available for decrypting the encrypted element.” … Parag. [044]; “Member system 103 may be configured to receive a root system secret in step 507, consistent with disclosed embodiments. In some aspects, root system 107 may be configured to provide a verification message to member system 103. For example, root system 107 may be configured to provide the verification message upon successful completion of multi factor authentication in step 505.”).
Bjones, Matsuda, Gentry, Novak and Weimer are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for binding verifiable claims using different systems and methods of authentication.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Weimer system into Bjones-Matsuda-Gentry-Novak system, with a motivation to provide authentication system including multiple member systems. More specifically, the disclosed embodiments concern recording authentication information for a user in a blockchain, and enabling members of the authentication system to retrieve user identification data from a database using the authentication information. (Weimer, Parag. [0001]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bjones et al. (US 2014/0090088) hereinafter Bjones in view of Matsuda et al. (2014/0086413) hereinafter Matsuda, in further view of Ramzan (WO 2006/024042); hereinafter as Gentry and Novak et al. (2013/0205360) hereinafter Novak and in view of Weimer (WO 2017/219007, disclosed in the Applicant’s submitted IDS) as applied to claim 12 above, and further in view of Baghdasaryan (US 2014/0289509).
As per claim 13, the combination of Bjones, Matsuda, Gentry, Novak and Weimer teaches the system of claim 12. Weimer further teaches wherein the authenticator [comprises a new authenticator, the new authenticator] to use a blockchain entry [to allow verifiable claims that have been issued for an older authenticator to be carried over to the new authenticator] (Weimer, Parag. [0021]; As an additional example, in some embodiments, at least one of blockchain 105 and database 109 may be implements by another element of authentication system 100 (e.g., member system 103 or root system 107.”).
The combination of Bjones, Matsuda, Gentry, Novak and Weimer does not expressly teach:
… a new authenticator, the new authenticator … to allow verifiable claims that have been issued for an older authenticator to be carried over to the new authenticator.
But, Baghdasaryan teaches:
… a new authenticator, the new authenticator… to allow verifiable claims that have been issued for an older authenticator to be carried over to the new authenticator (Baghdasaryan, Parag. [0054]; “The embodiments of the invention described below allow a user to easily enable and register the authenticator(s) on a new client device using a trusted client device that is already enabled and registered with one or more relying parties.”… Parag [0056]; “In one embodiment, once the secure connection is established between the trusted client device 502 and new client device 500, a secure protocol is implemented (described in detail below) to transfer and integrate the registration data from the trusted device to the new device.”… Parag. [0058]; “a “trusted authenticator” is an authenticator that a user has already registered with one or more relying parties. A new “new authenticator” is one which the user wishes to enable with all the relying party registrations currently being used with the trusted authenticator.”… Parag. [0059]; “Trust delegation refers to the process of enabling the new authenticator using a trusted authenticator. Thus, the preconditions of trust delegation are: the user has a trusted device; the user has a new device; the user wants to delegate trust from trusted device to new device.”… Parag. [0082]; “The techniques described herein may be used to delegate trust between two authenticators on different devices (as described above). In addition, in one embodiment, these techniques may be used to delegate trust between two authenticators on the same device.” Examiner submits that the registration and authentication data transferred to the new authenticator could include verifiable claims from the already (old one) trusted authenticator.).
Bjones, Matsuda, Gentry, Novak, Weimer and Baghdasaryan are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for binding verifiable claims using different systems and methods of authentication.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baghdasaryan system into Bjones-Matsuda-Gentry-Novak-Weimer system, with a motivation to provide a system and method for delegating trust to a new authenticator (Baghdasaryan, Parag. [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Briceno, M. et al.; US 2014/0289833: relates to advanced user authentication techniques and associated applications.
Oberheide, J. et al.; US 2015/0304110: relates to a new and useful system and method for an integrity focused authentication service in the authentication field.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.C./
Examiner, Art Unit 2498                                                                                                                                                                                           

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498